Exhibit 10.2

 

i2 TECHNOLOGIES, INC.

RESTRICTED STOCK AGREEMENT

 

AGREEMENT made this 28th day of March 2005, by and between i2 Technologies,
Inc., a Delaware corporation (the “Corporation”), and Michael E. McGrath (the
“Executive”).

 

WHEREAS, the Corporation has established the i2 Technologies, Inc. 1995 Stock
Option/Stock Issuance Plan (“Plan”).

 

WHEREAS, the Compensation Committee of the Board of Directors of the Corporation
determined that the Executive be granted shares of Common Stock (“Stock”)
subject to the restrictions stated below, as reflected in the terms and
conditions contained in the Employment Agreement by and between the Executive
and the Corporation made as of February 27, 2005 and as amended March 28, 2005
(the “Employment Agreement”) and as hereinafter set forth.

 

(a)Grant of Shares. Subject to the terms and conditions of this Agreement and
the Plan and the approval of the Corporation’s stockholders at the 2005 annual
meeting of stockholders, if necessary, the Corporation hereby grants 50,000
shares of restricted Common Stock (the “Restricted Shares”).

 

(b)Vesting Schedule. The Restricted Shares shall vest in full upon the earliest
of (i) the Executive’s completion of six (6) months of employment as the chief
executive officer of the Corporation, (ii) the successful placement of a
successor chief executive officer or (iii) the Executive’s termination of
employment other than for Cause (as such term is defined in the Employment
Agreement).

 

(c)Forfeiture of Restricted Shares. Upon the Executive’s termination of
employment for any reason, any Restricted Shares that are not vested shall be
forfeited and returned to the Corporation.

 

(d)Transfer Restrictions.

 

(1)Restriction on Transfer. The Executive shall not transfer, assign, encumber
or otherwise dispose of any of the Restricted Shares until such time as he is
vested in the shares in accordance with Paragraph 2.

 

(2)Restrictive Legend. The stock certificate for the Restricted Shares shall be
endorsed with the following restrictive legend:

 

“The shares represented by this certificate are unvested and subject to
forfeiture and accordingly may not be sold, assigned, transferred, encumbered,
or in any manner disposed of except in conformity with the terms of a written
agreement dated March 28, 2005 between the Corporation and the registered holder
of the shares (or the predecessor in interest to the shares). A copy of such
agreement is maintained at the Corporation’s principal corporate offices.”



--------------------------------------------------------------------------------

(e)Escrow. The Corporation shall have the right to hold the Restricted Shares in
escrow until those shares have vested in accordance with the Vesting Schedule
specified in Paragraph 2.

 

(f)Stockholder Rights. The Executive (or any successor in interest) shall have
all the rights of a stockholder (including voting, dividend and liquidation
rights) with respect to the Restricted Shares, subject, however, to the transfer
restrictions of this Agreement.

 

(g)Recapitalization. Any new, substituted or additional securities or other
property (including cash paid other than as a regular cash dividend) which is by
reason of any Recapitalization distributed with respect to the Restricted Shares
shall be immediately subject to the vesting, forfeiture and escrow requirements
hereunder, but only to the extent the Restricted Shares are at the time covered
by such requirements. Appropriate adjustments to reflect such distribution shall
be made to the number and/or class of securities subject to this Agreement in
order to reflect the effect of any such Recapitalization upon the Corporation’s
capital structure. For purposes of this Agreement, Recapitalization shall mean
any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares or other change affecting the Corporation’s outstanding
Common Stock as a class without the Corporation’s receipt of consideration.

 

(h)Special Tax Election.

 

(1)Section 83(b) Election. Under Code Section 83 of the Internal Revenue Code
(the “Code”), the excess of the fair market value of the Restricted Shares on
the date any forfeiture restrictions applicable to such shares lapse will be
reportable as ordinary income on the lapse date. The Executive may elect under
Code Section 83(b) to be taxed at the time the Restricted Shares are acquired,
rather than when and as such Restricted Shares cease to be subject to such
forfeiture restrictions. Such election must be filed with the Internal Revenue
Service within thirty (30) days after the date of this Agreement. THE FORM FOR
MAKING THIS ELECTION IS ATTACHED AS EXHIBIT II HERETO. THE EXECUTIVE UNDERSTANDS
THAT FAILURE TO MAKE THIS FILING WITHIN THE APPLICABLE THIRTY (30)-DAY PERIOD
WILL RESULT IN THE RECOGNITION OF ORDINARY INCOME AS THE FORFEITURE RESTRICTIONS
LAPSE.

 

(2)FILING RESPONSIBILITY. THE EXECUTIVE ACKNOWLEDGES THAT IT IS THE EXECUTIVE’S
SOLE RESPONSIBILITY, AND NOT THE CORPORATION’S, TO FILE A TIMELY ELECTION UNDER
CODE SECTION 83(b), EVEN IF THE EXECUTIVE REQUESTS THE CORPORATION OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF.



--------------------------------------------------------------------------------

(i)General Provisions.

 

(1)No Employment or Service Contract. Nothing in this Agreement or in the Plan
shall confer upon the Executive any right to continue in service for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Corporation (or any parent or subsidiary) or of the Executive,
which rights are hereby expressly reserved by each, to terminate the Executive’s
service at any time for any reason, with or without cause.

 

(2)Compliance with Law. Under no circumstances shall shares of Common Stock or
other assets be issued or delivered to the Executive pursuant to the provisions
of this Agreement unless, in the opinion of counsel for the Corporation or its
successors, there shall have been compliance with all applicable requirements of
Federal and state securities laws, all applicable listing requirements of any
stock exchange (or the Nasdaq National Market, if applicable) on which the
Common Stock is at the time listed for trading and all other requirements of law
or of any regulatory bodies having jurisdiction over such issuance and delivery.

 

(3)Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days advance written notice under this paragraph to all
other parties to this Agreement.

 

(4)Executive Undertaking. The Executive hereby agrees to take whatever
additional action and execute whatever additional documents the Corporation may
deem necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either the Executive or the Restricted
Shares pursuant to the provisions of this Agreement.

 

(5)Agreement is Entire Contract. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan.

 

(6)Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas without resort to that State’s
conflict-of-laws rules.

 

(7)Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and upon the Executive, the Executive’s assigns and the legal representatives,
heirs and legatees of the Executive’s estate, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to join
herein and be bound by the terms hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

i2 TECHNOLOGIES, INC. By:  

/s/ Robert C. Donohoo

--------------------------------------------------------------------------------

    Robert C. Donohoo Title:   Senior Vice President and General Counsel    

/s/ Michael E. McGrath

--------------------------------------------------------------------------------

    Michael E. McGrath Address:          